DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on January 18, 2022 are entered into the file. Currently, claims 1, 7-9, and 12 are amended and claims 2, 4-6, 10-11, and 14-17 are cancelled, resulting in claims 1, 3, 7-9, and 12-13 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “wherein the core has at least 90 wt% of polyolefin, polyolefin copolymer, or mixtures of polyolefin and polyolefin copolymer”. Claim 7 is indefinite because claim 1 recites that the core consists essentially of homopolypropylene. The transitional phrase “consisting essentially of” limits the scope of the claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention. See MPEP 2111.03(III). It is unclear whether comprising at least 90 wt% as in claim 7 is within the scope of the “consisting essentially of” with respect to the core in claim 1. Additionally, claim 1 requires the core be homopolypropylene, however claim 7 recites a broader range of polymers which includes copolymers and homopolyolefins other than homopolypropylene. Therefore claim 7 is also unclear because the scope of its materials is broader than that which is claimed in claim 1, from which claim 7 depends. It is thus also unclear whether claim 7 further limits the subject matter of claim 1.
Claim 8 recites the limitation “wherein the core has at least 90 wt% of polypropylene, polypropylene copolymer, or a mixture of polypropylene and polypropylene copolymer”. Claim 8 is indefinite because claim 1 recites that the core consists essentially of homopolypropylene. The transitional phrase “consisting essentially of” limits the scope of the claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention. See MPEP 2111.03(III). It is unclear whether comprising at least 90 wt% as in claim 8 is within the scope of the “consisting essentially of” with respect to the core in claim 1. Additionally, claim 1 requires the core be homopolypropylene, however claim 8 recites a broader range of polymers which includes a polypropylene copolymer. Therefore claim 8 is also unclear because the scope of its materials is broader than that which is claimed in claim 1, from which claim 8 depends. It is thus also unclear whether claim 8 further limits the subject matter of claim 1.
Claim 9 recites the limitation “wherein the core has at least 80 wt% of a homopolyolefin”. Claim 9 is indefinite because claim 1 recites that the core consists essentially of homopolypropylene. The transitional phrase “consisting essentially of” limits the scope of the claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention. See MPEP 2111.03(III). It is unclear whether comprising at least 80 wt% as in claim 9 is within the scope of the “consisting essentially of” with respect to the core in claim 1. Additionally, claim 1 requires the core be homopolypropylene, however claim 9 recites a broader range of polymers which includes homopolyolefins other than homopolypropylene. Therefore claim 9 is also unclear because the scope of its materials is broader than that which is claimed in claim 1, from which claim 7 depends. It is thus also unclear whether claim 9 further limits the subject matter of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US 2009/0111347)1 in view of Hayes (US 5082720)1 and Tau (US 2012/0045956).
With respect to claims 1, 3, and 9, Peng teaches nonwoven webs or fabrics having good drapeability, superior abrasion resistance and excellent softness characteristics (paragraph [0002]). The nonwoven materials are made from a polymer blend of isotactic polypropylene, reactor grade polypropylene based elastomers or plastomers (thermoplastic multicomponent), and a slip additive (lubricant) (paragraph [0002]).
A primary aspect of the invention of Peng is a spunbond nonwoven fabric made using fibers, wherein the fibers comprise (a) from about 50 to about 90 percent (by weight of the fiber) of a first polymer which is an isotactic polypropylene homopolymer or random copolymer, (b) from about 10 to about 50 percent (by weight of the fiber) of a second polymer which is a reactor grade polypropylene based elastomer or plastomer, and (c) from about 100 to about 2500 ppm of a slip agent (the filaments contain at least one lubricant) (paragraph [0059]-[0062]). It is noted that polypropylene is identified as a thermoplastic (paragraph [0011]) and that spunbonded fibers are formed by extruding a molten thermoplastic material as filaments (continuous) (paragraph [0048]). Therefore, the spunbond nonwoven of Peng is made of continuous thermoplastic filaments.
In the fibers of Peng, the slip agent (lubricant) may be present in an amount of from 100 to about 2500 ppm, preferably from at least 150 ppm to less than 2000 ppm, more preferably from 200 to 1500 ppm, and still more preferably from 250 ppm to less than 1000 ppm (paragraph [0087]).
The nonwoven fabrics of Peng may include bicomponent fibers (multicomponent filament) which can be in a sheath-core arrangement, a side by side arrangement, a pie arrangement, or an islands-in-the-sea arrangement (paragraph [0103]). In the sheath-core bicomponent fibers (multicomponent filament), it is preferred that the polymer blends of Peng comprise the core (the lubricant is present in the core exclusively), and the sheath may be comprised of polyethylene homopolymers or copolymers (paragraph [0104]). Since Peng only discusses the presence of the slip agent (lubricant) in the blend, it is reasonable to presume that the slip agent (lubricant) would only be present in the core of the bicomponent fiber of Peng. The spunbond nonwoven may be consolidated completely by heating the bicomponent fibers such that virtually every fiber is bonded to every adjacent fiber or partially consolidated by thermal point bonding (paragraphs [0089]-[0090]).
The blend comprises (a) from about 50 to about 90 (consists essentially of) percent of a first polymer which is an isotactic polypropylene homopolymer or random copolymer, (b) from about 10 to about 50 percent (by weight of the fiber) of a second polymer which is a reactor grade polypropylene based elastomer or plastomer, and (c) from about 100 to about 2500 ppm of a slip agent (lubricant) (paragraph [0059]-[0062]). In the examples a polypropylene homopolymer is used as the first component of the resin blend (paragraphs [0124]-[0127]). Therefore, the core may comprise 50-90 wt% of a polypropylene homopolymer (consists essentially of homopolypropylene).
The homopolymer weight percent range substantially overlaps the claimed range in the instant claim 9. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Peng, because overlapping ranges have been held to establish prima facie obviousness.
Peng is silent as to the mass ratio between the core and the sheath being from 50:50 to 75:25, preferably 67:33 to 73:27.
Hayes teaches bicomponent melt-bondable fibers suitable for use in nonwoven webs (col. 1, lines 7-9). The bicomponent fibers may be formed in a sheath-core configuration and comprise a first component and a second component (col. 3, lines 26-35). Polymers suitable for the first component include polyesters, polyamides, and polyolefins (col. 3, lines 56-60). The second component comprises a blend comprising at least one polymer that is at least partially crystalline and at least one amorphous polymer, where the blend has a melting temperature at least 30oC below the melting temperature of the first component (col. 3, lines 61-64). Materials suitable for use as the second component include polyesters, polyolefins, and polyamides (col. 4, lines 60-62).
The weight ratio of first component (core) to second component (sheath) of the melt-bondable bicomponent fiber of Hayes may vary from about 25:75 to 75:25, preferably from about 40:60 to about 60:40, more preferably about 50:50 (col. 5, lines 12-21). In the case where nonwoven webs are made completely from melt-bondable fibers, the amount of second component (sheath) can be lower, i.e. the ratio can be 75:25, because there will be a higher concentration of bicomponent filaments having the capability of providing bonding sites (col. 5, lines 12-21). Therefore, Hayes recognizes the weight ratio of the core to the sheath of a bicomponent fibers as a result-effective variable. The higher-melting component (first component) can be spun as the core, with the lower-melting component (second component) being spun as the sheath (col. 5, lines 32-34). 
Since both Peng and Hayes teach bicomponent fibers comprising similar materials that are capable of providing bonding sites in nonwoven fabrics, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the weight ratio between the core and the sheath to include the claimed ranges in claims 1 and 3. One would have been motivated to use a core/sheath ratio that provides a sufficient amount of bonding sites to consolidate a nonwoven based on the concentration of bicomponent filaments in the nonwoven to be consolidated. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.
Peng in view of Hayes is silent as to the sheath consisting essentially of a propylene copolymer with a molar mass distribution of 2.5 to 6, or a mixture of homopolypropylene and a polypropylene copolymer with a molar mass distribution of 2.5 to 6.
Tau teaches fabricated articles comprising polyolefins, and preferably a new polypropylene impact copolymer composition ideally suited for use in producing spunbond nonwovens having improved softness and tensile strength (paragraph [0001]). The polypropylene impact copolymers comprise at least two major components, the matrix and the dispersed phase (paragraph [0037]). The matrix phase will comprise from 60 to 90 percent (consists essentially of) the impact copolymer composition (paragraph [0037]). The matrix phase is preferably a random polypropylene copolymer comprising ethylene monomers (paragraph [0037]). The polypropylene impact copolymer should have a narrow molecular weight distribution for high speed spinning applications, such as less than 3.5, preferably less than 3 (paragraph [0040]). It has been found that fabrics made from monocomponent and/or bicomponent fibers comprising the impact copolymers are characterized by good haptics (paragraph [0053]). When in a bicomponent fiber in a sheath/core arrangement the sheath comprises the polypropylene impact copolymer composition (claim 7).
The molecular weight distribution range of Tau substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Tau, because overlapping ranges have been held to establish prima facie obviousness.
Since both Peng in view of Hayes and Tau teach bicomponent fibers for use in soft spunbond nonwovens, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath of the bicomponent fiber of Peng in view of Hayes to be the polypropylene impact copolymer of Tau which comprises 60 to 90 percent (consists essentially of) of random polypropylene copolymer comprising ethylene monomers with a molecular weight distribution of less than 3.5 in order to provide fibers that are suitable for high speed spinning applications and nonwovens with improved haptics such as softness and improved tensile strength.

With respect to claims 7-8, Peng in view of Hayes and Tau teaches all the limitations of claim 1 above. As discussed above, Peng teaches that in the sheath-core bicomponent fibers, it is preferred that the polymer blends of Peng comprise the core (paragraph [0104]). The blend comprises (a) from about 50 to about 90 percent of a first polymer which is an isotactic polypropylene homopolymer or random copolymer, (b) from about 10 to about 50 percent (by weight of the fiber) of a second polymer which is a reactor grade polypropylene based elastomer or plastomer, and (c) from about 100 to about 2500 ppm of a slip agent (lubricant) (paragraph [0059]-[0062]). Therefore, the core of Peng is mainly polypropylene (99.9975-99.999 wt%), aside from the small amount of slip agent (0.0001-0.0025 wt%) (lubricant).

With respect to claims 12-13, Peng in view of Hayes and Tau teaches all the limitations of claim 1 above. Peng further teaches that the preferred slip agents (lubricant) for use in the polypropylene fibers are fatty acid amides, with preferred fatty acid amides including steramide, oleamide, and erucamide, most preferably erucamide (erucic acid amide) (paragraph [0085]).




Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 7-9 under 35 U.S.C. 112(b) are maintained, as described above.
The remainder of the 35 U.S.C. 112(b) rejections have been withdrawn in light of the amendments filed January 18, 2022.

Response – Claim Rejections 35 USC §103
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.
On pages 7-8 of the response Applicant submits that Peng does not disclose that either all or at least 98% by weight of the lubricant is present in the core component. Applicant submits that the lubricant of Peng is not only in the core as alleged by the rejection, the entire teaching of Peng is directed to the fact that the lubricant is contained in the entire fiber. Applicant further submits that the person skilled in the art would understand from paragraphs [0103] and [0104] of Peng that lubricant is also present in the sheath.
The Examiner respectfully disagrees. As discussed in the rejection of claim 1 previously, Peng explicitly teaches the presence of a slip agent (lubricant) in the core of a sheath-core fiber. The nonwoven fabrics of Peng may include bicomponent fibers (multicomponent filament) which can be in a sheath-core arrangement, a side by side arrangement, a pie arrangement, or an islands-in-the-sea arrangement (paragraph [0103]). In the sheath-core bicomponent fibers (multicomponent filament), it is preferred that the polymer blends of Peng comprise the core (the lubricant is present in the core exclusively), and the sheath may be comprised of polyethylene homopolymers or copolymers (paragraph [0104]). Since Peng only discusses the presence of the slip agent (lubricant) in the blend, it is reasonable to presume that the slip agent (lubricant) would only be present in the core of the bicomponent fiber of Peng. For the sheath, Peng only teaches the use of polymers. Inclusion of another slip agent or lubricant in the sheath is not disclosed, therefore Peng does not teach the ordinary artisan to include a slip agent/lubricant in the sheath. It is therefore reasonable to presume that the slip agent/lubricant is only present in the core of the core-sheath fiber, absent evidence to the contrary. 

On pages 8-9 Applicant submits that Peng describes a sheath based on polyethylene as particularly advantageous (paragraph [0104]). Therefore Applicant concludes that Peng teaches away from the use of a polypropylene-based sheath for the jacket.
The Examiner respectfully disagrees. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123(II). Peng states that a polyethylene based sheath is preferred, however Peng does not state that a polyethylene based sheath is required nor does Peng discredit the use of different materials in the sheath. It is noted that in the above rejection the sheath of Peng in view of Hayes and Tau is modified to be a polypropylene-polyethylene copolymer which improves the softness of the resulting nonwoven, which is a purpose of Peng.

The arguments with respect to Flood have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented